DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed December 20, 2019 and the Information Disclosure Statement (IDS) filed December 20, 2019.

Claims 1-6 and 9-17 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on December 20, 2019.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter

Claims 1-6 and 9-17 are allowed.  

The following is a statement of reasons for allowance: the art of record does not show the claimed optoelectronic semiconductor component including a dielectric layer; and active regions arranged next to one another configured as microrods or nanorods that generate primary electromagnetic radiation, a first group of the active regions is respectively followed in an emission direction by a first luminescence conversion element, which is suitable for converting the primary electromagnetic radiation into first secondary radiation; a second group of the active regions is respectively followed in the emission direction by a second luminescence conversion element, which is suitable for converting the primary electromagnetic radiation into second secondary radiation; wherein the primary radiation, the first secondary radiation, and the second secondary radiation have different colors; and one or more waveguides following the active regions in the emission direction; wherein the one or more waveguides are arranged in the dielectric layer; wherein the first luminescence conversion element and the second luminescence conversion element are each arranged in depressions of the at least one dielectric layer as required to be configured by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826